UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7283


NEKITA ANTONIO WHITE,

                Plaintiff - Appellant,

          v.

S. JONES, Correctional Officer; MATTHEW WHALEN, Lt. Officer,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-00799-TSE-TRJ)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nekita Antonio White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nekita   Antonio   White       appeals   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).    We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.            White v. Jones, No. 1:10-cv-

00799-TSE-TRJ (E.D. Va. Aug. 23, 2010).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2